Citation Nr: 1413139	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  03-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to October 1969 and from August 1972 to August 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, determined there was not new and material evidence to reopen his claim of entitlement to service connection for PTSD.

Although he initially had requested a hearing at the RO before a local Decision Review Officer regarding his petition to reopen this claim, he later had opted for an informal conference instead.  The May 2004 conference report is of record.

In a June 2005 decision the Board concluded there was the required new and material evidence and, therefore, reopened this claim.  See generally 38 C.F.R. § 3.156(a) (2013).  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead then proceeded to remand this claim to the RO via the Appeals Management Center (AMC) for further development and consideration.

The AMC subsequently continued to deny the claim on its underlying merits (i.e., following a de novo review of the evidence) in an August 2007 supplemental statement of the case (SSOC) and returned the file to the Board for further appellate consideration.  In July 2009, the Board requested and obtained an independent medical expert (IME) opinion. 

The Board subsequently issued a decision in February 2010 denying service connection for an acquired psychiatric disorder inclusive of but not limited to PTSD.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

The Veteran appealed the Board's decision denying his claim to the Court.  In a December 2010 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified. 

To comply with the Court's Order, the Board again remanded this claim to the RO via the AMC in June 2011.  Because the additional development of the claim requested in that remand was not completed, the Board again remanded the claim in April 2012 with the hope of completing the further development of the claim the Court-granted Joint Motion had indicated was necessary before readjudicating this claim.

Still, in February 2013, the Board determined that yet another remand was necessary to complete the development previously directed by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (requiring the Board to ensure compliance with its prior remand directives).  

In June 2013, the Board determined that the additional development requested in February 2013 had been accomplished and denied the claim.

The Veteran appealed the Board's June 2013 decision denying his claim to the Court (CAVC).  An attorney represented him in that appeal to the Court and, along with VA's General Counsel, representing the Secretary, filed a Joint Motion in January 2014 asking the Court to vacate the Board's June 2013 decision and again remand the claim to the Board for action consistent with the Joint Motion.

In an Order issued later in January 2014, the Court granted the Joint Motion for Remand (JMR) and since has returned the file to the Board for action consistent with the JMR.

The Board therefore, in turn, is again remanding the claim the RO via the AMC.  The American Legion represents the Veteran before VA, not the attorney that represented him in his appeal to the Court.


REMAND

The first thing that needs doing is certain relevant medical records must be obtained and associated with the claims file for consideration.  In particular, treatment notes from the local VA Medical Center (VAMC) in Columbia, South Carolina, indicate the Veteran received fee-basis mental health care from 2007 to 2009 from Post Trauma Resources, Dr. Bissell, and Lake Psychological Services.  The JMR mentioned only these fee-basis treatment providers.  The Board has reviewed the file anew, however, and it appears the Veteran also has received fee-basis treatment from Dr. Leech at the University of South Carolina, Jeremy Hilton at Life Star, Donna Owening, and a Dr. John Evans.  These records therefore also need to be obtained and associated with the claims file for consideration.  As well, Columbia VAMC treatment records dated in October 1998 and February 1999 indicate the Veteran was advised to seek treatment at the Augusta (Georgia) VAMC and that appointments resultantly were scheduled there.  So these Augusta VAMC clinical records need to be obtained and considered, as well, also all updated records from the Columbia (Van Dorn) VAMC dated from April 2012 to the present.

Also, the Veteran has mentioned receiving still additional treatment at the Vermont Vet Center in the early 1980s, so attempts also need to be made to obtain these records.


As well, a VA compensation examination is needed for a medical nexus opinion regarding whether any current psychiatric disorder - irrespective of the particular diagnosis (PTSD or whatever) is related or attributable to the Veteran's service.  In the event he does not appear for the scheduled examination, as he has done on several prior occasions, then a designated VA examiner alternatively must review the claims file and provide the requested opinion based on the review of the record.

The JMR also requested that the Board revise its statement of reasons and bases.  In the event the Board again denies the claim in a future decision, the Board will discuss its reasons and bases in a manner consistent with the JMR.

Accordingly, in the meantime, this claim is again REMANDED to the RO via the AMC for the following additional development and consideration:

1.  Obtain and associate with the claims file all clinical records from the Augusta VAMC and Columbia (Van Dorn) VAMC dated from April 2012 to the present.

2.  Also try and obtain records from the Vet Center in Vermont and, if obtained, associate them with the claims file for consideration.

3.  As well, obtain and associate with the claims file the records of all fee-basis treatment provided the Veteran by Post Trauma Resources, Dr. Bissell, Lake Psychological Services, Dr. Leech at the University of South Carolina, Jeremy Hilton at Life Star, Donna Owening, and a Dr. John Evans from 2007 to 2009.  In the event that a release is needed from the Veteran to allow VA to obtain these confidential records, then obtain this necessary authorization from the Veteran.


4.  After obtaining these additional records, schedule a VA compensation examination.  To the extent possible, accommodate the Veteran's psychiatric disability by not conducting the examination in a small room that would trigger feelings of confinement and that possibly has windows.  If he expresses unwillingness to participate in the examination have the designated clinician review the claims file and provide the requested opinions.

a) It is critical that the claims file and a copy of this remand be made available to the examiner for review, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examination report must reflect review of the claims file to include any additional evidence (treatment records, etc.) associated with the file as a result of this remand.

b) The examiner must provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder, regardless of the diagnosis, was incurred in or aggravated by the Veteran's military service from December 1965 to October 1969 and from August 1972 to August 1974 or, if a psychosis (see 38 C.F.R. § 3.384) initially manifested to the required minimum compensable degree within one year of his discharge from service.

c) The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it. 

*In regards to a personality disorder, determine whether it clearly and unmistakably preexisted the Veteran's service. 

*If a personality disorder preexisted service, then state the likelihood (very likely, as likely as not, or unlikely) that any of the several additional psychiatric diagnoses since service are superimposed upon the personality disorder and, in turn, the result of the Veteran's military service or, instead, more likely the result of other unrelated factors. 

*In regards to PTSD, first try and reconcile the differences of opinion as to whether the Veteran satisfies the DSM criteria for this diagnosis.  The July 2009 IME, for example, concluded the Veteran does not satisfy the DSM criteria for this diagnosis, whereas other evidence in the file - including VA progress notes dated in 2003, 2005, and 2011 list this diagnosis and/or show that the Veteran has participated in a PTSD counseling group.  If it is determined he has a disability satisfying the DSM criteria for this diagnosis of PTSD, then additional medical comment is needed concerning the likelihood (very likely, as likely as not, or unlikely) it is the result of his military service - including especially the events he says occurred in Vietnam.

d) The IME opinion request acknowledged that the Veteran had two verified stressors - the first being that he was aboard the USS Oriskany when a plane crashed with several people on board.  The second confirmed stressor is Survival, Evasion, Resistance, and Escape (SERE) training, where he was confined to a small box with poor ventilation from 10 to 25 minutes at a time.

e) The examiner should additionally address whether the claimed stressors are the result of the Veteran's "fear of hostile military or terrorist activity" of the type contemplated by the revised 38 C.F.R. § 3.304(f)(3) or, if applicable, any of the other subparts of this regulation, including pertaining to combat (subpart (f)(2)).

f) Due to the widespread disagreement over whether the Veteran has PTSD or other mental illness as a result of his military service, it is imperative the examiner thoroughly review the claims file, including a complete copy of this remand and the Joint Motions, for the pertinent medical and other history. 

g) The examiner must discuss the underlying rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

h) The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655 (2013).

5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


